Day, Ch. J.
:The only question presented by the argument of appellant is whether it is necessary that the information i pbuadmtg: should refer to the ordinance alleged to have been dioiai notice' violated by its title and the date of its passage. Section 506 of the Code of 1873 provides: “The mayor of each city or incorporated town shall be a magistrate and conservator of the peace, and within the same have the jurisdiction of a justice of the peace in all matters civil or criminal arising under the laws of the State or the ordinances of said city or *574town, and the rules of law regulating proceedings before a fistice of the peace shall be applicable to the proceedings before such mayor; bnt tlie criminal jurisdiction hereby conferred shall be coextensive with the county in which such city or town is situated.” Section 483, Code of 1873 (1074 Revision), provides: “Fines may in all cases, and in addition to any other mode provided, be recovered by suit or action before a justice of the peace or other court of competent jurisdiction, in the name of the proper municipal corporation and for its use. And in any such suit or action where pleading is necessary, it shall be sufficient to declare generally for the amount claimed to be due in respect to the violation of the ordinance, referring .to its title and the date of its adoption or passage, and showing as near as may be the facts of the alleged violation.” In Conboy v. Iowa City, 2 Iowa, 90, and State v. Leiber, 11 Id., 407, it was held that the mayor could take judi'cial notice of the,city ordinances. These decisions were made before section 506 of the Code was' adopted. Appellant emphasizes so much of this section as we have indicated above in italics, and contends that it makes the provisions of section 483, respecting a reference to the ordinance of a city by title and the date of its passage, applicable to actions ponding before the mayor. We think, however, that this provision of ■section 506 should not be so construed as to affect these decisions as to the right of the majfor to take judicial notice of the ordinances of a city. If the legislature had intended to change the existing rule upon this subject, vve think it would have done so in a manner more direct and unequivocal. Section 506 may be given full force by construing it to apply to the number of jurors, the mode of procuring them, the manner of obtaining witnesses and conducting the trial, etc., etc., without allowing it to abridge any power or right which before existed in the mayor, to take judicial notice of the ordinances adopted by the city.
We feel quite clear that the court properly overruled the motion and the demurrer.
Affirmed.